DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2006/0153573 A1 to Tomaru.
Regarding Claim 1, Tomaru discloses a transmitting device for a quantum key distribution system (¶ 3), the transmitting device comprising:
a light source configured to generate an optical pulse (Fig. 2, source (110) generates pulse (191));
a first beam splitter configured to split the optical pulse into a signal pulse that travels through a first path and a polarization control pulse that travels through a second path, the second path being different in an optical path length from the first path (Fig. 2, quantum state generator generates signal pulse (193)  and polarization control pulse (192));
Fig. 2, modulator (141) encodes transmitter signal on signal pulse (193)); and
a first beam combiner configured to combine the signal pulse passing through the encoder and the polarization control pulse (Fig. 2, coupler (161) combines the signal pulse and the polarization control pulse.)
Regarding Claim 2, Tomaru discloses wherein the polarization control pulse is in a multi-photon state when the polarization control pulse is transmitted from the transmitting device (Fig. 2, polarization control pulse in multi-photon state (192)).
Regarding Claim 3, Tomaru discloses wherein polarization of the polarization control pulse is perpendicular to polarization of the signal pulse at an exit of the first beam combiner (Fig. 2, control pulse (392) is perpendicular to signal pulse (391)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, and 10is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2006/0153573 A1 to Tomaru and United States Patent Application Publication 2016/0072586 A1 to Hochberg et al.
Claim 5, Tomaru discloses a receiving device for a quantum key distribution system (¶ 3), the receiving device comprising:
a beam splitter configured to receive an optical pulse train including a signal pulse and a polarization control pulse (Fig. 4, splitter (249), receives the signal pulse and polarization control pulse), the optical pulse train being controlled in polarization by a polarization controller (Fig. 4, polarization controller (211) controls the optical pulse train), the beam splitter being further configured to split the optical pulse train into the signal pulse and the polarization control pulse (Fig. 4, polarization control pulse passes to the polarization analyzer (212); signal pulse passes to the detector (240));
an interferometer configured to decode information from the signal pulse output from the beam splitter (Fig. 4, interferometer (240) decodes the information (output) from the signal pulse.)
Tomaru discloses a polarization analyzer to determine polarization of the polarization control pulse for feedback to the polarization controller, but does not expressly disclose a detector configured to detect the polarization control pulse output from the beam splitter, and to output a detection result to adjust the polarization controller.
Hochberg discloses a polarization feedback loop in more detail, and further discloses a detector configured to detect the polarization control pulse output from the beam splitter, and to output a detection result to adjust the polarization controller (Fig. 6, detector (624) detects the polarization control pulse output from beam splitter (622) to polarization controller (620)).
Hochberg in the system disclosed by Tomaru.  The suggestion/motivation would have been to ensure that a control loop can align the polarization of the receiver with that of the received signal (¶ 67.)
Hochberg and Tomaru are from the same art with respect to optical communication, and are therefore analogous art.
Regarding Claim 6, Tomaru discloses the polarization controller (211) but does not expressly disclose a control circuit configured to adjust the polarization controller based on the detection result such that the polarization control pulse within the optical pulse train entering the beam splitter has predetermined polarization.
Hochberg discloses a control circuit configured to adjust the polarization controller based on the detection result such that the polarization control pulse within the optical pulse train entering the beam splitter has predetermined polarization (Fig. 6, polarization controller (620)  is controlled by control circuit (624, 604)).
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use the control circuit disclosed by Hochberg in the system disclosed by Tomaru.  The suggestion/motivation would have been to ensure that a control loop can align the polarization of the receiver with that of the received signal (¶ 67.)
Regarding Claim 9, Tomaru discloses the optical pulse train is transmitted from a transmitting device in a state where polarization of the polarization control pulse is Fig. 2, control pulse and signal pulse perpendicular to each other (392, 391.)
Regarding Claim 10, Tomaru discloses a quantum key distribution system comprising a transmitting device, a receiving device, and a polarization controller, wherein:
the transmitting device comprises:
a light source configured to generate an optical pulse (Fig. 2, source (110) generates pulse (191));
a first beam splitter configured to split the optical pulse into a signal pulse that travels through a first path and a polarization control pulse that travels through a second path, the second path being different in an optical path length from the first path (Fig. 2, quantum state generator generates signal pulse (193)  and polarization control pulse (192));
an encoder provided at the second path, the encoder being configured to encode information with respect to the signal pulse (Fig. 2, modulator (141) encodes transmitter signal on signal pulse (193)); and
a beam combiner configure to combine the signal pulse passing through the encoder and the polarization control pulse to generate an optical pulse train; the polarization controller is configured to control polarization of the optical pulse train (Fig. 2, coupler (161) combines the signal pulse and the polarization control pulse); 
the receiving device comprises:
Fig. 4, splitter (249), receives the signal pulse and polarization control pulse);
an interferometer configured to decode the information from the signal pulse output from the second beam splitter (Fig. 4, interferometer (240) decodes the information (output) from the signal pulse).
Tomaru discloses a polarization analyzer to determine polarization of the polarization control pulse for feedback to the polarization controller, but does not expressly disclose a detector configured to detect the polarization control pulse output from the second beam splitter; and the polarization controller is adjusted based on a detection result by the detector such that the polarization control pulse within the optical pulse train entering the second beam splitter has predetermined polarization.
Hochberg discloses a detector configured to detect the polarization control pulse output from the beam splitter, and to output a detection result to adjust the polarization controller (Fig. 6, detector (624) detects the polarization control pulse output from beam splitter (622) to polarization controller (620)) and 
polarization controller is adjusted based on a detection result by the detector such that the polarization control pulse within the optical pulse train entering the second beam splitter has predetermined polarization (Fig. 6, polarization controller (620)  is controlled by control circuit (624, 604)).
Hochberg in the polarization controller loop disclosed by Tomaru.  The suggestion/motivation would have been to ensure that a control loop can align the polarization of the receiver with that of the received signal (¶ 67.)
Allowable Subject Matter
Claim 4, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        11/20/2021